Per Curiam :
The case of Palmer v. VanSantvoord (153 N. Y. 612) seems to hold that the -appellant is an employee within the stab*629ute and entitled to a preference in respect to his wages» and as the motion below appears to have been disposed of entirely upon the assumption that the appellant was not entitled to such preference, we think the order should be reversed with ten dollars costs and disbursements, and the matter remitted to the court below for -a, rehearing. Present— Van Brunt, P. J., Barrett, Rumsey, Williams, and Patterson, JJ.